       Case 3:20-cr-03222-GPC Document 24 Filed 12/17/20 PageID.27 Page 1 of 1




 1
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                           SOUTHERN DISTRICT OF CALIFORNIA
 6
 7    UNITED STATES OF AMERICA,                  Case No. 20-CR-3222 GPC
 8                       Plaintiff,              JUDGMENT AND ORDER
                                                 DISMISSING INFORMATION
 9          v.                                   WITHOUT PREJUDICE
10    JOSE MARIA VILLAVICENCIO,
11                       Defendant.
12
13         Based on the motion of the United States to dismiss this case without prejudice, and
14   in light of the interests of justice, it is hereby ordered that the information in the above-
15   entitled action be dismissed without prejudice.
16         IT IS SO ORDERED.
17
18   Dated: December 17, 2020
19
20
21
22
23
24
25
26
27
28
